Citation Nr: 1760656	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for a vision disability to include as secondary to the claimed TBI. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge in a travel board hearing.  A copy of the hearing transcript has been associated with the record.  
FINDINGS OF FACT

1. The Veteran does not have a currently diagnosed traumatic brain injury.  

2.  The Veteran's current vision disability is not etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a traumatic brain injury are not met. 
38 U.S.C. § 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

2. The criteria for service connection for a vision disability to include as secondary to the claimed TBI are not met.  38 U.S.C. § 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. § 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.326(a) (2017).  Here, the RO issued pre-adjudicatory notice to the Veteran in March 2011 which met the VCAA notice requirements with respect to the service connection claims.  Id. 

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017). The information and evidence that has been associated with the claims file includes military personal records, service treatment records, private treatment records, VA treatment records and VA examinations.  A VA examination was provided in May 2012 in connection to the Veteran's claim for service connection for a traumatic brain injury and for a secondary vision disability and an addendum opinions were rendered in February 2013.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met. 38 C.F.R. § 3.159 (c) (4) (2017). 

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361(Fed. Cir. 2016) (applying Scott to duty to assist argument).  Nor has the record reasonably raised such issues.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 38 U.S.C. § 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.326(a) (2017).

Service Connection for a TBI

The Veteran's initial claim was for entitlement to service connection for vision problems due to an in-service head injury.  See December 2010 VA Form 21-526b. As the Veteran claimed his vision disability was a residual of this injury, VA expanded his claim to include service connection for a traumatic brain injury (TBI). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). As a general matter, a grant of service connection on a direct basis requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In addition to the aforementioned criteria for entitlement to service connection, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310 (a) (2017).  To prevail on the issue of service connection on a secondary basis, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A traumatic brain injury is not a "chronic disease" listed under 38 C.F.R. 
 § 3.309(a) (2017); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) (2017) based on chronic in service symptoms and continuous post-service symptoms do not apply to the claim at hand. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After reviewing all the evidence of record, including the Veteran's statements, the Board finds that the Veteran does not have a currently diagnosed traumatic brain injury for which service connection can be granted. 

Service treatment records include a record indicating that the Veteran was in a car accident in March 1968.  He sustained a superficial laceration over the temporal area which was cleaned and sutured.  Per the Veteran's separation examination, there were no neurological complaints or abnormalities and the scalp laceration had no complications or sequelae.   See August 1968 Separation Examination.  
Following separation, the Veteran was examined numerous times by VA physicians for psychological problems.  Initial post-service evaluations noted normal memory and judgment.  See October 1968 VA Examination.  He was variously diagnosed with schizophrenia, generalized anxiety disorder, and, most recently, post-traumatic stress disorder (PTSD).  He also had problems with heavy alcohol abuse.  While the Veteran did report experiencing headaches when reporting symptoms to VA examiners over the years, the examiners considered them related to the Veteran's psychological disabilities.  None of the examiners considered them to be evidencing residuals of a TBI and no diagnosis of TBI or TBI residuals was rendered.  See VA Medical Records. 

VA provided the Veteran a VA examination in conjunction with his claim.  The examiner reviewed the Veteran's service and post-service medical records.  The examiner found that there were no complaints of impairment of memory, attention, concentration, or executive functions.  Further, his social interaction was routinely appropriate and he was always oriented to person, time, place, and situation.  His motor activity and visual spatial orientation were normal.  There were no reported subjective symptoms of TBI, nor were there any neurobehavioral effects.  The Veteran was able to communicate and comprehend spoken and written language. His consciousness was normal.  While the Veteran's judgment was assessed as moderately to severely impaired, the examiner noted that this impairment was more likely due to his PTSD than to the in-service head trauma.  See May 2012 VA Examination. 

The medical opinion rendered with the May 2012 VA examination focused on the Veteran's claim of entitlement to service connection for a vision disability to include as secondary to the claimed TBI, so an addendum opinion regarding the  TBI itself was provided in February 2013.  The examiner reviewed the Veteran's service treatment records, post-service treatment records, and the May 2012 evaluation.  He determined that it was less likely as not that the Veteran sustained a TBI while in service.  He noted the record of the 1968 car accident showed that the Veteran sustained superficial lacerations to the arms and a superficial laceration over the right temporal area which was cleaned and sutured and that the Veteran was conscious.  Skull X-rays were negative for any fracture.  At separation, no neurological complaints were noted and the scalp laceration had no complications or sequelae.  Thus, the examiner noted that there was no indication that the Veteran had a TBI due to the accident.  Further, the examiner found that initial post-service psychiatric evaluations showed normal memory and judgement.  He went on to state that, even if an in-service TBI were conceded, there were no current residuals of a TBI and all of the Veteran's neurobehavioral symptoms were secondary to his psychiatric disorder.  See February 2013 Addendum Opinion.  

The Veteran has not provided any medical evidence identifying a currently diagnosed TBI, nor or are current TBI residuals identified by VA or private medical evidence of record.  Moreover, while the Board acknowledges the Veteran's lay statements regarding his head injury, it finds that the Veteran is not competent to provide a diagnosis or opinion regarding a claimed traumatic brain injury as this is a complex medical issue involving internal and unseen neurologic system processes unobservable by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110, 1131 (West 2014); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997). Because the Veteran does not have a currently diagnosed traumatic brain injury, service connection for a traumatic brain injury is not warranted.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied, and the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107 (2012); 38 C.F.R. §3.102 (2017).

Service Connection for a Vision Disability as Secondary to TBI

As previously discussed, the Veteran contends that he is entitled to service connection for vision problems secondary to a claimed TBI suffered while in service.  He asserts that following the accident, he began to have vision problems that have persisted ever since.  See Hearing Transcript.  For the reasons stated below, service connection for a vision disability is not warranted on a secondary or direct basis.  

Beginning with secondary service connection, the Board notes that the Veteran is currently diagnosed with glaucoma and cataracts, satisfying the first element for secondary service connection.  See VA Medical Records.  However, he is not currently service-connected for a TBI; therefore, a claim of entitlement under this theory must fail.  

Turning to the theory of direct service connection, the Board again finds that the first element is satisfied due to the Veteran's current vision diagnoses.  

Second, there is evidence of an in-service event, disease, or injury as the Veteran's service treatment records (STRs) show that he was in a car accident in March 1968. After the accident, he was treated for a superficial lacerations to the arms and a superficial laceration over the right temporal area which was cleaned and sutured. The Veteran was conscious.  Skull X-rays were negative for any fracture.  At separation, no neurological complaints were noted and the scalp laceration had no complications or sequelae.  Notations were made that the Veteran had defective distant vision, diagnosed as myopic astigmatism, correctible to 20/20.   See STRs.  

The question for the Board is whether the Veteran's current diagnoses of glaucoma and cataracts are etiologically related to the in-service accident.  While the Veteran asserts that his vision disability is related to head trauma following the car accident, which he was treated for while in service, the Board notes that an opinion regarding the etiology of the Veteran's vision disability requires both neurological and ophthalmological knowledge and would involve objective clinical testing that the Veteran is not competent to perform.  An opinion regarding the etiology of the Veteran's vision disability requires the aforementioned specialized training and the issue is therefore not susceptible of lay opinions on etiology; thus, the Veteran's statements cannot be accepted as competent evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Veteran was provided a VA examination in May 2012.  Prior to rendering an opinion, the examiner reviewed the record, interviewed the Veteran, and performed a physical examination.  He concluded that the Veteran's current vision disability was less likely as not caused by the in-service head injury.  He noted that the Veteran had developed a refractive error (myopic astigmatism) that was first detected after the head trauma; however, he indicated that it was highly unlikely that a head trauma would result in a refractive error as they are typically developmental.  Further, the examiner discussed the Veteran's current glaucoma and cataracts.  He stated that ophthalmological examination by gonioscopy showed that the draining network of the Veteran's eye was not affected.  The draining network (trabecular mesh) is typically affected in cases of eye injuries that subsequently develop into glaucoma.  The Board finds this opinion to be the most probative on the question of nexus as it is supported by clear and thorough rationale. No alternative medical, or otherwise competent, evidence is of record which relates the Veteran's current vision disability to his active service. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a vision disability and his appeal must be denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for traumatic brain injury (TBI) is denied.

Entitlement to service connection for a vision disability to include as secondary to the claimed TBI is denied. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


